UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:November 6, 2007 (Date of earliest event reported):October 31, 2007 Silverleaf Resorts, Inc. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation) 1-13003 75-2259890 (Commission File Number) (IRS Employer Identification Number) 1221 River Bend Drive, Suite 120, Dallas, Texas 75247 (Address of principal executive offices) (Zip Code) 214-631-1166 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a.12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets On October 31, 2007, Silverleaf Resorts, Inc. (the "Registrant") purchased 15.3 acres of undeveloped land located in Grand County, Colorado for a purchase price of approximately $4.6 million. Item 7.01 Regulation FD Disclosure On November 5, 2007, the Registrant issued a press release announcing the purchase of property in Colorado. The information in this item (including Exhibit99.1) is being furnished pursuant to Item9.01 and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of any general incorporation language in the filing. Item 9.01 Financial Statements and Exhibits (c)Exhibits Exhibit No. Description of Exhibit *99.1 Press Release dated November 5, 2007 announcing purchase of property in Colorado. * filed herewith SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATE: November 6, 2007 SILVERLEAF RESORTS, INC. By: /S/ HARRY J. WHITE, JR. Name: Harry J. White, Jr. Title: Chief Financial Officer Exhibit Index Exhibit No. Description of Exhibit *99.1 Press Release dated November 5, 2007 announcing purchase of property in Colorado. *filed herewith
